Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/18/2022.
Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,713,466 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 3, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 2 recites wherein the articulation drum is configured to effect a translation of the drive bar in response to the rotation of the articulation drum to articulate the jaw assembly relative to the elongated casing between a first orientation, in which a longitudinal axis defined by the jaw assembly is longitudinally aligned with a longitudinal axis of the elongated casing, and at least one second orientation, in which the longitudinal axis of the jaw assembly is non-parallel relative to the longitudinal axis of the elongated casing. Claim 18 recites an articulation cam received in the articulation drum and configured to rotate with the articulation drum, the articulation cam having a distally-facing cam surface opposing the cam surface of the articulation drum; and a drive bar having an extension received between the cam surface of the articulation cam and the cam surface of the articulation drum, wherein at least one of the articulation drum or the articulation cam is configured to effect a translation of the drive bar to articulate the jaw assembly. Claim 22 recites a drive bar having a cam follower engaged with the cam surface and a distal end portion configured to engage a jaw assembly, wherein the articulation drum is configured to effect a translation of the drive bar in response to the rotation of the articulation drum to articulate the jaw assembly; and an articulation cam received in the articulation drum and configured to rotate with the articulation drum, wherein the articulation cam has a distally-facing cam surface opposing the cam surface of the articulation drum, the cam follower received between the cam surface of the articulation cam and the cam surface of the articulation drum.
The office agrees the art of record 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771